     Case 4:20-cv-00526 Document 14 Filed on 05/20/20 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                      May 20, 2020
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk

                                HOUSTON DIVISION

COURTNEY PROCELL,                              §
                                               §
                      Plaintiff,               §
                                               §
v.                                             §           CIVIL ACTION NO. H-20-526
                                               §
ENSCO INCORPORATED, et al.,                    §
                                               §
                      Defendants.              §

                                            ORDER

       In accordance with this court’s Memorandum and Opinion of today’s date, this action is

remanded to the 270th Judicial District of Harris County, Texas.

              SIGNED on May 20, 2020, at Houston, Texas.



                                            ______________________________________
                                                         Lee H. Rosenthal
                                                   Chief United States District Judge
